Case: 1:20-cv-02112 Document #: 73-1 Filed: 08/28/20 Page 1 of 12 PageID #:949




                           EXHIBIT 1
  Case: 1:20-cv-02112 Document #: 73-1 Filed: 08/28/20 Page 2 of 12 PageID #:950

                                                                                      FILED
                                                                                      8/17/2020 2:59 PM
               IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                          DOROTHY BROWN
                                                                                      CIRCUIT CLERK
                    COUNTY DEPARTMENT, COUNTY DIVISION
                                                                                      COOK COUNTY, IL
                                                                                      2020COEL000018
Germaine Light,                                                                       Calendar, 5

                       Petitioner,

       vs.

THE ILLINOIS STATE BOARD OF
                                                        Case No.:
ELECTIONS, THE ILLINOIS STATE
OFFICERS ELECTORAL BOARD, and ITS
                                                        (Petition for Judicial Review of Final
MEMBERS; CHARLES SCHOLZ, IAN K
                                                        Decision in 20 SOEB 500 before the
LINNABARY, WILLIAM M. MCGUFFAGE,
                                                        State Officers Electoral Board)
WILLIAM CADIGAN, KATHERINE S.
O’BRIEN, LAURA K. DONAHUE,
CASANDRA B. WATSON, and WILLIMA R.
HAINE, individually and in their official
capacities, and ALEXANDER “AJ” RUGGIERI;

                       Respondents.


                         PETITION FOR JUDICIAL REVIEW
                  UNDER SECTION 10–10.1 ILLINOIS ELECTION CODE

       Now comes the Petitioner, Germaine Light, by and through her attorneys, Andreou &

Casson, Ltd., and submits this Petition for Judicial Review of the decision of the Respondents,

the ILLINOIS STATE BOARD OF ELECTIONS, the STATE OFFICERS ELECTORAL

BOARD, CHARLES SCHOLZ, IAN K LINNABARY, WILLIAM M. MCGUFFAGE,

WILLIAM CADIGAN, KATHERINE S. O’BRIEN, LAURA K. DONAHUE, CASANDRA B.

WATSON, and WILLIMA R. HAINE, and ALEXANDER “AJ” RUGGIERI, individually and

as members of the STATE OFFICERS ELECTORAL BOARD (hereinafter “Electoral Board”).

Relief is also sought against ALEXANDER “AJ” RUGGIERI as a candidate.

       In support of this Petition, Plaintiff states as follows:
   Case: 1:20-cv-02112 Document #: 73-1 Filed: 08/28/20 Page 3 of 12 PageID #:951

                                                                                         FILED
                                                                                         8/17/2020 2:59 PM
                                         INTRODUCTION                                    DOROTHY BROWN
                                                                                         CIRCUIT CLERK
                                                                                         COOK COUNTY, IL
          1.    Petitioner is a duly registered voter and resident of the City of   Danville, Illinois.
                                                                                         2020COEL000018
                                                                                         Calendar, 5
Petitioner timely filed an Objection with the Electoral Board against the candidacy of

ALEXANDER “AJ” RUGGIERI, candidate for the office of STATE SENATOR FOR THE

52ND LEGISLATIVE DISTRICT (hereinafter “Candidate”). The Candidate is named as a

Respondent herein to subject her to the jurisdiction of this Court and give him notice of the

pendency of this matter and an opportunity to be heard.

          2.    Respondents, The Illinois State Board of Elections, the State Officers Electoral

Board and its constituent members are named in her capacity as their capacities as members of

the SOEB with the duty to certify names of candidates for the office and conduct the election for

the General Election to be held November 3, 2020, and is named here for relief only. Respondent

ISBE is statutorily required to certify, print and distribute the ballots for the election for the

candidates for the office at issue herein.

          3.    This Petition is brought pursuant to the Illinois Election Code. 10 ILCS 5/10-10.1

(2018).

          4.    Petitioner is a registered voter in the County of Vermillion, Illinois, and has

standing thereby and through her interest that the laws governing the filing of nomination papers

for the office of Illinois State Senator for the 52nd Illinois Senate District, are properly complied

with, and that only qualified candidates appear on the General Election ballot for said office as

candidates for the November 3, 2020 General Election.

          5.    In her Objection, Petitioner asserted that the Candidate had not complied with the

provisions of Illinois Election Code, specifically in that the Candidate failed to file sufficient

valid nomination signatures from qualified electors, to wit: Pursuant to state law, nomination

papers for the election for the office of State Senator for the 52nd State Senate District to be voted


                                                   2
  Case: 1:20-cv-02112 Document #: 73-1 Filed: 08/28/20 Page 4 of 12 PageID #:952




upon at the November 3, 2020 General Election, in the State of Illinois, must contain the

signatures of not fewer than 1000 duly qualified, registered and legal voters of said District

collected in the manner prescribed by law.

       6.      Further, the Candidate filed with the Board a total of 1152 signatures of which

only 949 were valid signatures.

       7.      The Board Conducted a records examination of the challenged nominating

petitions. As a result of that examination, the Board determined that of the 1,152 signatures

submitted by the Candidate, 203 were invalid, leaving a total of 949 valid signatures.

       8.      The Petitioner filed her Motion for Summary Judgment, on June 22, 2020. On

June 28, 2020, the Candidate filed a response to the Objector’s Motion for Summary Judgment.

On July 2, 2020, the Objector filed its Reply. On July 13, 2020, the Hearing Officer issued a

Supplemental Report and Recommendation. The Recommendation grants the Objector’s motion

to Strike the Candidate’s Response to Objector’s Motion for Summary Judgment, grants the

Objector’s Motion for Summary Judgment, and sustained the objection to the certification of

Candidate Ruggieri.

       9.      The Candidate did not contest and the SOEB did not challenge the finding of the

Hearing Officer that the Candidate failed to comply with the signature requirement of Section 10

of the Illinois Election Code.

       10.     On August 3, 2020, argument was heard before the SOEB. The SOEB failed to

sustain the findings of the Hearing Officer, thus rejecting the objections of the Petitioner

                                    STANDARD OF REVIEW

       11.     In reviewing decisions of an electoral board, questions of law are reviewed de

novo, while mixed questions of law and fact are reviewed under the clearly erroneous standard.




                                                  3
   Case: 1:20-cv-02112 Document #: 73-1 Filed: 08/28/20 Page 5 of 12 PageID #:953




Cinkus v. Stickney Mun. Officers Electoral Bd., 228 Ill. 2d 200, 210 (2008). “[A]n agency’s

interpretation of the meaning of the language of a statute constitutes a pure question of law …

[and] the court’s review is independent and not deferential.” Id.

       12.     This case rests on the interpretation of the Election Code, 10 ILCS 5/7-10.2, by

the Electoral Board, and thus the review of the Final Decision by this Court is de novo.

       13.     On June 3, 2020, the Electoral Board assigned the matter to a Hearing Officer,

who received motions and heard oral argument, ultimately submitting a Supplemental Report

and Recommended Decision on July 13, 2020 (the “Hearing Officer’s Report”).

       14.     On August 3, 2020, the Electoral Board and its individual members personally

held a hearing on the objections. On August 4, 2020 the Electoral Board entered a final order

overruling the Petitioner’s objection to the Candidate’s nomination papers (the “Final

Decision”). Petitioner’s counsel at the conclusion of the hearing. Petitioner seeks judicial review

of that decision.

                                   STANDARD OF REVIEW

       15.     An electoral board acts as an administrative agency (Kozel v. State Board of

Elections, 126 Ill.2d 58, 69, 127 Ill.Dec. 714, 533 N.E.2d 796), however, the standards of review

for both administrative agencies and circuit courts are essentially identical. Cullerton v. Du

Page County Officers Electoral Board, No. 2–08–0605, 384 Ill.App.3d 989, 990, 323 Ill.Dec.

748, 894 N.E.2d 774 (2008).

       16.     In reviewing decisions of an electoral board, questions of law are reviewed de

novo, while mixed questions of law and fact are reviewed under the clearly erroneous standard.

Cinkus v. Stickney Mun. Officers Electoral Bd., 228 Ill. 2d 200, 210 (2008). “[A]n agency’s

interpretation of the meaning of the language of a statute constitutes a pure question of law …

[and] the court’s review is independent and not deferential.” Id.


                                                 4
  Case: 1:20-cv-02112 Document #: 73-1 Filed: 08/28/20 Page 6 of 12 PageID #:954




       17.     This case rests on the interpretation of the Election Code, by the Electoral Board,

and thus the review of the Final Decision by this Court is de novo.

       18.     In summary, the Electoral Board rejected the objections of the Objector,

Germaine Light, although acknowledging the uncontested fact that the Candidate, Alexander

“AJ” Ruggieri, failed to file with the Electoral Board the statutorily required number of valid

nominating signatures, the Electoral Board rejected and disregarded the clear authority of the

Illinois Supreme Court and, in doing so, suggested that it has independent judicial authority to

fashion its own rules of statutory compliance.

       THE UNCONTESTED FACTS PRESENTED TO THE ELECTORAL BOARD

       19.     The candidate is a member of the Republican Party.

       20.     The Republican Party is an established political party as determined pursuant to

10 ILCS 5/7-2.

       21.     The General Election is November 3, 2020.

       22.     For nominations for State Senate in the General Election, candidates of

established parties must file with the Board a minimum of 1000 valid signatures.

       23.     On June 19, 2020, the Board conducted a records examination.

       24.     The Board reviewed 1,152 signatures filed by the Candidate with the Board.

       25.     Of those nominating signatures filed with the Board, the Board found that 203 of

them were invalid.

       26.     The Candidate filed 949 valid signatures, which is less than the statutorily

mandated minimum valid signatures for the 2020 General Election, 52nd Senate District.

       27.     On June 24, 2020, the Candidate filed a Motion to Intervene as a Plaintiff in

Libertarian Party of Illinois, et.al. v. J.B. Pritzker, et.al., Case No. 20-cv-2112.




                                                  5
  Case: 1:20-cv-02112 Document #: 73-1 Filed: 08/28/20 Page 7 of 12 PageID #:955




       28.     That matter remains pending and U.S. District Court Judge Norgle has not

determined whether the Candidate’s claim is even properly before it.

       29.     In that action, the Candidate asserts that he is entitled to relief as provided

Independent Candidates and New Parties relating to the collection of nominating petitions

signatures and asserted purely constitutional grounds for relief.

       30.     In that motion, the Candidate admits that the statutorily required number of

signatures is 1,000, that he collected and submitted 1,152 signatures, and that he otherwise

complied with Section 8-8 of the Illinois Election Code.

       31.     On June 26, 2020, the Hearing Officer, James Tenudo, issued a recommendation

and report to the Electoral Board finding that the Candidate was not in compliance with the

Illinois Election Code for failure to submit sufficient number of nominating signatures.

       32.     On July 13, 2020, the Hearing Officer, James Tenudo, issued a supplemental

recommendation and report to the Electoral Board again finding that the Candidate was not in

compliance with the Illinois Election Code for failure to submit sufficient number of nominating

signatures and, in addition, striking the Candidate’s untimely response to the Petitioner’s Motion

for Summary Judgement. Exhibit A.

       33.     On July 20, 2020, the Electoral Board met and, failing to advance the matter to a

vote, continued the matter to August 3, 2020.

       34.     On August 3, 2020, the Electoral Board met and, on a 4-4 vote, rejected the

objection of the Petitioner and placed the name of Alexander “AJ” Ruggieri on the ballot for the

November 3, 2020 General Election for the 52nd Senate District. Exhibit B.

       35.     On August 4, 2020, the Electoral Board issued its final decision permitting the

Candidate’s name to appear on the November 3, 2020 General Election Ballot.




                                                  6
   Case: 1:20-cv-02112 Document #: 73-1 Filed: 08/28/20 Page 8 of 12 PageID #:956




 THE ELECTORAL BOARD’S DECISION TO PERMIT CANDIDATE RUGGIERI ON
        THE BALLOT IS VOID AND IS WITHOUT STATUTORY BASIS

        36.    Section 10-8-8 of the Illinois Election Code provides, in pertinent part, as follows:

               “All petitions for nomination for the office of State Senator shall be signed by at
               least 1,000 but not more than 3,000 of the qualified primary electors of the
               candidate's party in his legislative district.” 10 ILCS 5/8-8.

        37.    Statutory interpretation starts with the language of the statute, as it is the “most

reliable indicator of legislative intent …, given its plain and ordinary meaning.” Better Gov’t

Ass’n v. Ill. High Sch. Ass’n, 417 Ill. Dec. 728, 735, 89 N.E.3d 376, 383 (2017). “A reasonable

construction must be given to each word, clause, and sentence of a statute, and no term should be

rendered superfluous.” Id. (citing People v. Heather M. (In re M.M.), 410 Ill.Dec. 874, 72 N.E.3d

260).

        38.    The Election Code provides that a candidate’s petitions “shall be signed by at

least 1,000 but not more than 3,000 of the qualified primary electors of the candidate's party in

his legislative district…” 10 ILCS 5/8-8 (emphasis added), see also, Druck v. Illinois State Bd.

of Elections, 387 Ill. App. 3d 144, 150, 899 N.E.2d 437, 443 (2008).

        39.    The “preliminary demonstration of a ‘significant modicum of support’ furthers the

state's legitimate interest of ‘avoiding confusion, deception, and even frustration of the

democratic process at the general election.’ ” Libertarian Party of Illinois v. Rednour, 108 F.3d

768, 774 (7th Cir.1997), quoting Jenness v. Fortson, 403 U.S. 431, 442, 91 S.Ct. 1970, 29

L.Ed.2d 554 (1971).

        40.    The State Officer’s Electoral Board, in permitting Candidate Ruggieri’s name to

be placed on the ballot, acted without authority, without jurisdiction, and in specific derogation

of the Election Code of the State of Illinois.




                                                  7
  Case: 1:20-cv-02112 Document #: 73-1 Filed: 08/28/20 Page 9 of 12 PageID #:957




       41.     Members of the Electoral Board, specifically members Cadigan, Linnabary,

O’Brien and Donahue, acted lawlessly and based their reasoning for permitting Candidate

Ruggieri’s name to be placed on the November 3, 2020 General Election ballot based on a

frivolous and unsubstantiated notion that the Candidate was not required to adhere to Section

5/8-8 of the Election Code and that Candidate Ruggieri’s constitutional rights would be infringed

if he were not permitted on the ballot.

       42.     Unfortunately, those members of the Electoral Board disregarded not only the

findings of the Hearing Officer, and of Board counsel, but also the Illinois Supreme Court.

       43.     As a creature of statute, the Election Board possesses only those powers conferred

upon it by law. Any power or authority it exercises must find its source within the law pursuant

to which it was created. Under section 10–10 of the Election Code (10 ILCS 5/10–10 (West

2004)), an election board's scope of inquiry with respect to objections to nomination papers is

limited to ascertaining whether those papers comply with the provisions of the Election Code

governing such papers. See Nader v. Illinois State Board of Elections, 354 Ill.App.3d 335, 340,

289 Ill.Dec. 348, 819 N.E.2d 1148 (2004).

       44.     Although certain members of the Electoral Board recognized the limitations of its

jurisdiction and authority, other members of the Electoral Board used a rationale which went

beyond the Election Code and, indeed, beyond the pleadings itself, and determined, ipso facto,

that the Candidate’s constitutional rights were, and would be, infringed by applying the plain

meaning of the Election Code to the candidate.

       45.     Administrative agencies such as the Election Board have no authority to declare a

statute unconstitutional or even to question its validity. Texaco–Cities Service Pipeline Co. v.




                                                 8
  Case: 1:20-cv-02112 Document #: 73-1 Filed: 08/28/20 Page 10 of 12 PageID #:958




McGaw, 182 Ill.2d 262, 278, 230 Ill.Dec. 991, 695 N.E.2d 481 (1998); see Wiseman v. Elward,

5 Ill.App.3d 249, 257, 283 N.E.2d 282 (1972).

       46.     Any action or decision taken by an administrative agency in excess of or contrary

to its authority is void. Alvarado v. Industrial Commission, 216 Ill.2d 547, 553–54, 297 Ill.Dec.

458, 837 N.E.2d 909 (2005); see Citizens to Elect Collins v. Illinois State Board of Elections,

366 Ill.App.3d 993, 998, 304 Ill.Dec. 521, 853 N.E.2d 53 (2006).

       47.     In Delgado v. Bd. of Election Comm'rs of City of Chicago, 224 Ill. 2d 481, 485,

865 N.E.2d 183, 186 (2007), the Election Board there attempted to do precisely what the

Candidate asks of this Board—to consider a constitutionality challenge to pass him through to

the ballot. The Delgado Court, held that by doing so, the Election Board clearly exceeded its

authority—just as this Board would be doing if it considered the Candidate’s constitutional

claims here. The Delgado Court found that the constitutionality of the Election Code was the

sole basis for the Election Board's determination and because the Board's ruling on the

constitutionality of the law is void and therefore a nullity, the Election Board's rejection of

appellants' challenge to the nomination papers has no lawful basis. Id.

       48.     There is simply no dispute that the Electoral Board not only exceeded its

authority, but did so with an understanding that it was disregarding long standing precedent of

the Illinois Supreme Court. The Electoral Board, in doing so, took action which is void, but also

dangerously partisan in the face of the Candidate’s admissions of fact that he did not comply

with the Election Code, that the constitutional issue was not properly presented to the Electoral

Board as a basis for its rationale, and it had passed on exactly the same challenged in substance

without finding a constitutional infirmity.




                                                  9
     Case: 1:20-cv-02112 Document #: 73-1 Filed: 08/28/20 Page 11 of 12 PageID #:959




         49.    To be sure, and to expand upon the breadth of the Electoral Board’s overreach,

the Electoral Board applied Section 8-8 to other candidates from established parties, including

those nominees from 67th Representative (Hansen), 112th Representative (Ciampoli), 96th

Representative (McGorray), 52nd Representative (Suelzer), 102nd Representative (Esslinger),

100th Representative (Adams), 56th Representative (Kegarise), 55th Senate (Given), 18th

Congressional (Petrilli), 50th Representative (Monteleone), 34th Senate (Hofmann), and 4th

Congressional (Solorio).

         50.    It certainly appears to the discerning observer that the Electoral Board disregarded

the Election Code only, and strictly, in this application and to the distinct prejudice of the

Objector/Petitioner.

         51.    The Electoral Board, in addition, to its rewrite of the Election Code, disregarded

the fact that the Candidate, Alexander Ruggieri, did file 1,152 signatures—in excess of the

statutory minimum—and did not seek or request an exception to the requirements of Section 5/8-

8.

         52.    The plain reading of the Section 8-8 provides for no relief from the statutory

minimum number of nominating signatures.

         53.    The Electoral Board, in effect, made its decision on improper and illegal grounds

under Delgado, but also made a de facto determination on a constitutional question which was

not properly before it and which it did not fully consider. The Electoral Board determined,

improperly, that it was the arbiter of the federal constitutional rights of the Candidate, while also

infringing on those of the Petitioner/Objector.

                                          CONCLUSION

         WHEREFORE, Plaintiff Germaine Light prays for this Court to enter an Order reversing

the Electoral Board’s Decision overruling Plaintiff’s Objection to the Nominating Petitions of


                                                  10
  Case: 1:20-cv-02112 Document #: 73-1 Filed: 08/28/20 Page 12 of 12 PageID #:960




Candidate Caroline Patricia Jamieson, sustaining Plaintiff’s Objection and ordering that the name

of Alexander “AJ” Ruggieri be barred from the November 3, 2020 General Election ballot as a

candidate for the Republican Party for the 52nd Senate District.

Date: August 14, 2020


                                               By: Luke A. Casson________________________
                                                   One of the Attorneys for Petitioner

Luke A. Casson
ANDREOU & CASSON, LTD.
661 West Lake St., Suite 2N
Chicago, Illinois 60661
312.935.2000
lcasson@andreou-casson.com
Firm ID: #39203




                                                11
